865 F.2d 261
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Shawn STUCKER, Plaintiff-Appellant,v.INTERNATIONAL PLAYTEX, INC., Defendant-Appellee.
No. 88-5305.
United States Court of Appeals, Sixth Circuit.
Dec. 19, 1988.

Before KRUPANSKY and RYAN, Circuit Judges, JOHN PECK, Senior Circuit Judge.

ORDER

1
This cause having come on to be heard upon the record, the briefs and the oral argument of the parties, and upon due consideration thereof,


2
It is ORDERED the judgment of the district court be, and it hereby is reversed, there is no jurisdiction and no basis for a 28 U.S.C. 1292 certification.


3
Disposition of this single issue will not be dispositive of or facillitate the action pending before the district court.